DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is responsive to the amendment filed on November 2, 2022. Claims 1, 3-8, 10-21 and 44-46 are pending with claims 15-21 being withdrawn.

Response to Arguments
Applicant’s arguments, see pages 10-15, filed November 2, 2022, with respect to the rejection(s) of claims 8-13 under 35 U.S.C. 102(a)(1) as being anticipated by Richardson (US 2013/0266419), and of claims 1-3 and 6-7 under 35 U.S.C. 103 as being unpatentable over Richardson (US 2013/0266419) in view of Murphy (US 2020/00804777) have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Spagnoletti (US Patent 10,450,964) which discloses an actuator (510) is configured to move between a first position, a second position, and a third position to adjust a configuration of airflow from at least of a second region (230) and a third region (240, Figs. 5-6, Col. 5, line 61- Col. 6, line 67).

Claim Interpretation
	Claim 3 recites “a second nacelle having a second outer lip surface and a second inner lip surface”. In this instance, “nacelle” is being interpreted as meaning a nacelle section. Note that Figs. 4B, 5 includes nacelle inlet sections (204, and 206) at the top and bottom of the annular nacelle as part of nacelles 134, 135 (par. 44, Fig. 1). Note that the nacelles 134, 135 are supported relative to the annular core turbine 104 by a plurality of circumferentially spaced apart outlet guide vanes (par. 39, Fig. 1), and together appear to form a circle of the fan casing. Applicant has confirmed that this was the intended interpretation of the term “nacelle” in page 9 of the Remarks.
	Claims 1, 6, 8 and 44-46 recite specific operations (ex. “the actuator is to move between a first position, a second position and a third position”, “the first position of the actuator directs a first airflow”) which are interpreted as being functional language. Note that the specific operations are not being claimed and that the structure merely has to be capable of performing the specific operations.

Claim Objections
Claims 1, 6 and 8 are objected to because of the following informalities:  the limitation “the actuator is to move” is grammatically awkward. The Examiner suggests changing the limitation to --the actuator is moved--, or --the actuator is configured to move--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 6-7 and 44-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson (US 2013/0266419) in view of Murphy (US 2020/0080477) and in further view of Spagnoletti (US Patent 10,450,964).
	In regards to claim 1, Richardson discloses a turbofan (10) comprising: 
a nacelle (21) having an outer lip surface, an inner lip surface, a first opening (58, Fig. 2), a second opening (at 1st source of compressed gas, pars. 41, 54, Fig. 6), and a third opening (at 2nd pressure source such as 13, or 14, pars. 41, 54, Fig. 6), the first opening coupled to a first region forward of a fan of the turbofan (Fig. 2, 6), the second opening coupled to a second region aft of the fan (pars. 41, 54, Figs. 1, 6), and the third opening coupled to a third region of a core of the turbofan (at 13, or 14, pars. 41, 54), the nacelle including: 
a second pressure sensor (36a, or 37a) coupled to the inner lip surface (Fig. 1); and 
an actuator (30); and 
a conduit (31, 33) coupled to the actuator, the conduit having a first end, a second end, and a third end, the first end coupled to the first opening (Figs. 1, 2, 6), the second end coupled to the second opening (Figs. 1, 6), and the third end coupling to the third opening (Figs. 1, 6); and
wherein the actuator (30) is operated to adjust a contribution of airflow from at least one of the second region and the third region to the first region (Fig. 6).
Richardson does not disclose a first pressure sensor coupled to the outer lip surface, and the actuator is to move between a first position, a second position and a third position to adjust a contribution of airflow from at least one of the second region and the third region.
Murphy discloses a first pressure sensor (50) coupled to an outer lip surface (Fig. 4, par. 36).
Richardson discloses a sensor system with pressure sensors coupled to the inlet of the nacelle, however does not disclose a pressure sensor on the outer lip surface. Murphy, which is also directed to a gas turbine with a sensor system at the intake, discloses a pressure sensor on the outer lip, which is used to determine an airflow condition at the inlet (par. 36). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the turbofan of Richardson by providing a first pressure sensor coupled to the outer lip surface, to determine an airflow condition at the inlet (Murphy par. 36).
Furthermore, Spagnoletti discloses an actuator (510) is configured to move between a first position, a second position, and a third position to adjust a configuration of airflow from at least of a second region (230) and a third region (240, Figs. 5-6, Col. 5, line 61- Col. 6, line 67).
Richardson discloses a turbofan with a variable valve which is controlled to adjust the airflow from two pressure sources, however is silent about the actuator being configured to move between positions. Spagnoletti, which is also directed to a gas turbine engine, discloses a variable valve with an actuator which is controlled to move the variable vane to the desired position and applies force to the valve to move the variable valve to the desired position (Col. 2, lines 5-9). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date to further modify the turbofan of Richardson by providing the actuator configured to move between a first position, a second position and a third position to adjust a contribution of airflow from at least one of the second region and the third region, to control the variable valve and move the variable vane to the desired position (Spagnoletti Col. 2, lines 5-9).
In regards to claim 3, the modified turbofan of Richardson comprises the nacelle is a first nacelle (first nacelle section, Fig. 1), the outer lip surface is a first outer lip surface, the inner lip surface is a first inner lip surface (Fig. 1), and further including: a second nacelle (second nacelle section, Fig. 1) having a second outer lip surface and a second inner lip surface; a fourth pressure sensor (36b, or 37b) coupled to the second inner lip surface (Fig. 1).
Richardson does not disclose a third pressure sensor coupled to the second outer lip surface.
Murphy discloses a pressure sensor (50) coupled to an outer lip surface of a nacelle section (Fig. 4, par. 36).
Richardson discloses a sensor system with pressure sensors coupled to the inlet of the nacelle section, however does not disclose a pressure sensor on the outer lip surface of the nacelle section. Murphy, which is also directed to a gas turbine with a sensor system at the intake, discloses a pressure sensor on the outer lip on an nacelle section, which is used to determine an airflow condition at the inlet (par. 36). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date to further modify the turbofan of Richardson by providing a pressure sensor coupled to the outer lip surface, such that a third pressure sensor is coupled to the second outer lip surface, to determine an airflow condition at the inlet (Murphy par. 36).
In regards to claim 6, the modified turbofan of Richardson comprises the actuator (Richardson 30, Spagnoletti 510) is to move from the first position to the second position to adjust a contribution of airflow from the second region to the first region (Richardson par. 34, Spagnoletti Fig. 5).
In regards to claim 7, the modified turbofan of Richardson comprises a controller (Richardson 34, Spagnoletti 520) to control the actuator to move from the first position to the second position or the third position based on at least one of first sensor data from the first pressure sensor or second sensor data from the second pressure sensor (Richardson pars. 46, 57, 60, also see Spagnoletti Fig. 5).
In regards to claim 44, the modified turbofan of Richardson comprises the first position of the actuator which is capable of directing a first airflow (ex. high flow) from the second region and a second airflow (ex. zero flow) from the third region, the first airflow greater than the second airflow (Richardson pars. 53, Fig. 6; Spagnoletti Figs. 5-6).
In regards to claim 45, the modified turbofan of Richardson comprises the second position of the actuator which is capable of directing a third airflow (ex. medium flow) from the second region and a fourth airflow (ex. medium flow) from the third region, the third airflow less than the first airflow and the fourth airflow greater than the second airflow (Richardson pars. 53, Fig. 6; Spagnoletti Figs. 5-6).
In regards to claim 46, the modified turbofan of Richardson comprises the third position of the actuator which is capable of directing a fifth airflow (ex. zero flow) from the second region and a sixth airflow (ex. high flow) from the third region, the fifth airflow less than the third airflow and the sixth airflow greater than the fourth airflow (Richardson pars. 53, Fig. 6; Spagnoletti Figs. 5-6).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson (US 2013/0266419) in view of Murphy (US 2020/00804777) and in view of Spagnoletti (US Patent 10,450,964), and in further view of Husband (US 2019/0264615.
The modified turbofan of Richardson comprises transmission included in the nacelle, the transmission coupled to the actuator (Fig. 1).
The modified turbofan of Richardson lacks the transmission is an antenna.
	Husband discloses an antenna coupled to an actuator (20, par. 38).
	Richardson discloses a controller that is coupled to the actuator in the nacelle, however does not disclose an antenna. Husband, which is also directed to a gas turbine with a control system, discloses an antenna which enables wireless linking of the control system (par. 38). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date to further modify the turbofan of Richardson by providing an antenna coupled to the actuator, as taught by Husband, to wireless link components of the control system (Husband par. 38) eliminating cabling and wires and potentially reducing installation time.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson (US 2013/0266419) in view of Murphy (US 2020/00804777) and in view of Spagnoletti (US Patent 10,450,964), and in further view of Menk (CN 101545828 A).
The modified turbofan of Richardson comprises a third pressure sensor (ex. 36b) and a fourth pressure sensor (ex. 37b).
Richardson does not disclose at least one of the first pressure sensor, the second pressure sensor, the third pressure sensor, or the fourth pressure sensor being a wireless piezoelectric pressure sensor.
Menk discloses a wireless piezoelectric pressure sensor (407, page 5, par. 1 of translation).
Richardson discloses a turbine sensing system with pressure sensors, however does not disclose the particular type of pressure sensor. Menk, which is also directed to a turbine sensing arrangement, discloses a wireless piezoelectric sensor which is integrated single component with integrated power and transmission enabling the sensor to operate independently (Menk page 5, par. 1). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date to further modify the turbofan of Richardson by providing a wireless piezoelectric pressure sensor, as taught by Menk, to integrate the sensor with the power supply and transmission and enable the sensor to independently operate.

Claim(s) 8 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson (US 2013/0266419) in view of Spagnoletti (US Patent 10,450,964).
	In regards to claim 8, Richardson discloses a turbofan (10) comprising: 
an outlet guide vane (unlabeled, Fig. 1 in bypass duct 22); 
a nacelle (21) coupled to the outlet guide vane, the nacelle having a first opening (58, Fig. 2), a second opening (at 1st source of compressed gas, pars. 41, 54, Fig. 6), and a third opening (at 2nd pressure source such as 13, or 14, pars. 41, 54, Fig. 6), the first opening coupled to a first region forward of a fan of the turbofan (Fig. 2, 6), the second opening coupled to a second region aft of the fan (pars. 41, 54, Figs. 1, 6), and the third opening coupled to a third region of a core of the turbofan (at 13, or 14, pars. 41, 54), the nacelle including an actuator (30);
a conduit having a first end, a second end, and a third end (31, 33, Fig. 6), the conduit coupled to the actuator, the first end coupled to the first opening (Figs. 1, 2, 6), the second end coupled to the second opening (Figs. 1, 6), and the third end coupling to the third opening (Figs. 1, 6);
wherein the actuator (30) is operated to adjust a contribution of airflow from at least one of the second region and the third region to the first region (Fig. 6).
Richardson does not disclose the actuator is to move between a first position, a second position and a third position to adjust a contribution of airflow from at least one of the second region and the third region.
Spagnoletti discloses an actuator (510) is configured to move between a first position, a second position, and a third position to adjust a configuration of airflow from at least of a second region (230) and a third region (240, Figs. 5-6, Col. 5, line 61- Col. 6, line 67).
Richardson discloses a turbofan with a variable valve which is controlled to adjust the airflow from two pressure sources, however is silent about the actuator having positions. Spagnoletti, which is also directed to a gas turbine engine, discloses a variable valve with an actuator which is controlled to move the variable vane to the desired position and applies force to the valve to move the variable valve to the desired position (Col. 2, lines 5-9). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the turbofan of Richardson by providing the actuator to move between a first position, a second position and a third position to adjust a contribution of airflow from at least one of the second region and the third region, to control the variable valve and move the variable vane to the desired position (Spagnoletti Col. 2, lines 5-9).
	In regards to claim 10, the modified turbofan of Richardson comprises the actuator (Richardson 30; Spagnoletti 510) is configured to move from the first position to the second position to adjust a contribution of airflow from the third region to the first region (Richardson par. 53; Spagnoletti Fig. 5).
	In regards to claim 11, the modified turbofan of Richardson comprises a first portion of the conduit is included in the nacelle and a second portion of the conduit is included in the outlet guide vane (Richardson Fig. 1).
	In regards to claim 12, the modified turbofan of Richardson comprises the actuator (Richardson 30; Spagnoletti 510) is configured to move from the first position to the second position to adjust a contribution of airflow from the second region to the first region (Richardson par. 53; Spagnoletti Fig. 5).
	In regards to claim 13, the modified turbofan of Richardson comprises a controller (Richardson 34) to control the actuator to move from a first position to a second position to adjust a contribution of airflow from the second region to the first region (Richardson par. 53; also see Spagnoletti Fig. 5).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson (US 2013/0266419) in view of Spagnoletti (US Patent 10,450,964) and in further view of Husband (US 2019/0264615).
	The modified turbofan of Richardson comprises transmission coupled to the actuator, and the controller to control the actuator via the transmission (Fig. 1).
Richardson does not disclose the transmission is an antenna.
	Husband discloses a transmission is an antenna coupled to an actuator (20) and a controller (14) to control the actuator via the antenna (par. 38).
	Richardson discloses a controller that is coupled to the actuator, however does not disclose an antenna. Husband, which is also directed to a gas turbine with a control system, discloses an antenna which enables wireless linking of the control system (par. 38). Thus, it would have been obvious to one having ordinary skill in the art to further modify the turbofan of Richardson by providing an antenna coupled to the actuator and the controller, as taught by Husband, to wireless link components of the control system (Husband par. 38) eliminating cabling and wires and potentially reducing installation time.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        
11/30/2022



/Christopher Verdier/Primary Examiner, Art Unit 3745